Filed 1/19/22 P. v. Sigala CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D078401

            Plaintiff and Respondent,                                         (Super. Ct. No. FWV18004539)

            v.                                                                ORDER MODIFYING OPINION
                                                                              AND DENYING REHEARING
 ENRIQUE LUIS SIGALA,
                                                                              NO CHANGE IN JUDGMENT
            Defendant and Appellant.


THE COURT:

          It is ordered that the opinion filed December 30, 2021 be modified as
follows:
          1. On page 4, the fifth sentence of the top paragraph beginning with
“He also admitted that Jane,” is modified as follows:
                 He also admitted that during that same incident, Jane
                 touched his penis with her hand, but he denied ever having
                 any sexual contact with Mary.
          2. On page 5, the seventh sentence of the second full paragraph
beginning with “Pursuant to section 1108,” is deleted in its entirety and
replaced with the following sentences:
         Pursuant to section 1108, Jane described Sigala bathing
         both her and Mary, using his fingers to clean Jane’s vagina.
         Mary, on the other hand, said Sigala did not wash her
         vagina. She also denied seeing him wash Jane’s “private
         parts,” but acknowledged she was generally bathed first
         and then waited outside the shower while Sigala bathed
         Jane.[Fn. 2]
      3. On page 5, footnote 2, beginning “Vanessa and Mary” is deleted and
replaced with the following footnote:
         Vanessa and Mary likewise gave slightly conflicting
         accounts as to whether someone touched the butt of Jane or
         Mary one night while the three sisters slept in Sigala’s bed,
         though neither was completely sure the touching in fact
         occurred or who did it.
      4. The second sentence of the paragraph commencing at the bottom of
page 19 with “During the pretext” and ending at the top of page 20 with
“same conduct underlying count 2” is modified to read as follows:
         During the pretext call, he admitted to Angelica that Jane
         touched his penis with her hand.
      The petition for rehearing is denied.
      There is no change in judgment.



                                                          AARON, Acting P. J.

Copies to: All parties




                                        2
Filed 12/30/21 P. v. Sigala CA4/1 (unmodified opinion)
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D078401

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. FWV18004539)

 ENRIQUE LUIS SIGALA,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Bernardino,
Daniel W. Detienne, Judge. Affirmed as modified. Request for judicial notice
denied.
          Jason L. Jones, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson and Felicity Senoski, Deputy Attorneys General, for Plaintiff and
Respondent.
      A jury convicted defendant Enrique Luis Sigala of sexual intercourse
with Jane Doe, a child under the age of 10, and of lewd acts with Jane and
her younger sister Mary Doe. After determining Sigala had a prior strike
conviction, the court sentenced him to a total prison term of 100 years to life,
plus 15 years. Sigala makes three arguments on appeal. Challenging his
sexual intercourse conviction in count 1, he claims insufficient evidence
establishes penetration (however slight) beyond Jane’s labia majora. Next he
argues the court abused its discretion in excluding evidence that Jane had
engaged in consensual sex with her teenage boyfriend, claiming the evidence
was relevant to her credibility and could not be excluded without an

evidentiary hearing under Evidence Code section 782.1 Finally Sigala
argues, and the People concede, that ex post facto principles require us to
reduce his sentences on counts 2 and 3 from 25 years to life to 15 years to life.
      As we explain, sufficient evidence supports the jury’s verdict on count
1; the inferences of slight penetration of Jane’s external genitalia are
reasonable, and not merely speculative as Sigala claims. We likewise find no
abuse of discretion in the trial court’s exclusion of evidence regarding Jane’s
sexual conduct with her teenage boyfriend. Given Sigala’s admissions of
molestation and touching, any evidence that Jane also may have learned
sexual concepts through her boyfriend had dubious bearing on her credibility
and was reasonably excluded without an evidentiary hearing under section
782. Finally, we accept Sigala’s contention that the sentences on counts 2
and 3 must be reduced to 15 years to life. As so modified, we affirm the
judgment.




1     Further undesignated statutory references are to the Evidence Code.
                                        2
              FACTUAL AND PROCEDURAL BACKGROUND
      Jane was one of four children. Her mother, Angelica M., met Sigala
through her ex-husband. Sigala became an integral part of the family,
spending holidays and birthdays with them and sharing meals. When Jane
was about four years old and her younger sister Mary was about two, Sigala
started to babysit the pair (but not their older siblings) in his one-bedroom
home in Ontario. On one of those occasions, Sigala got on top of a sleeping
Jane, pulled out his penis, tried to insert it in her vagina, and simulated
intercourse for about ten minutes until he ejaculated. On another instance,
Sigala made Jane and Mary touch his erect penis while he lay on the bed.
Jane did not report these incidents at the time because she did not know they
were wrong. Angelica moved the family to New Jersey but continued to stay
in touch with Sigala.
      When Jane was 11 or 12 years old, she told her older sister Vanessa
that she had been molested and disclosed the abuse to a friend at school.
After speaking with a school counselor, 13-year-old Jane met in December
2018 with Detective Veronica Cappoli of the Bridgeton Police Department in
New Jersey. In a recorded interview, she told Cappoli that one night when
she was four or five, Sigala pulled down her underwear and “tried to put his
thing on my thing.” Jane believed Sigala “had cummed cuz it was sticky”;
after he finished, he gave her paper towels and told her, “Go clean your
pussy.” Cappoli tried to clarify whether Sigala “put his thing inside of your
thing,” to which Jane responded that he tried but could not do so because
Jane’s vagina was too small. Her vagina “sorta hurted” the next day, but
when her mom asked what happened, she said she just fell because Sigala
told her not to tell anyone.




                                       3
      After taking Jane’s statement, Cappoli met with Angelica and set up a
pretext call in which Angelica confronted Sigala about the molestation.
Telling Sigala that Jane was suicidal, she asked him to confirm whether he
“put [his] penis in her intimate part.” Sigala initially demurred, saying “It
wasn’t anything else,” that he touched her only slightly “on the outside,” and
“the only thing that happened” was what Angelica already knew. When
pressed further, he admitted he “just touched her there on the outside” with
his penis pulled out while Jane was five or six years old and naked. He also
admitted that Jane touched his penis with her hand.
      Cappoli contacted Sergeant Kenneth Brayton of the Ontario Police
Department. Brayton had two phone calls with Jane, who confirmed that
what she had told Cappoli in Bridgeton was correct. Needing translation
assistance, Brayton asked colleague Detective Henry Melendez to interview
Sigala following his arrest in December 2018. Sigala admitted molesting
Jane one time, saying he “touched her with my penis” in “her private part.”
Asked what part he meant, Sigala clarified that he just touched her a little
but did not penetrate inside. He recounted lying on top of Jane and
simulating intercourse for about ten minutes or less until he ejaculated.
Melendez pressed for further clarification, and Sigala explained that he
touched the top part of Jane’s vagina with his erect penis without inserting
his penis inside the opening. He denied having felt Jane’s vaginal opening
with his penis but agreed his penis touched her vaginal labia. Detective
Melendez explained at trial that he understood Sigala to be explaining in
Spanish that his penis touched Jane’s vaginal area without going inside.
      In October 2019 the San Bernardino County District Attorney charged
Sigala by second amended information with having sexual intercourse with
Jane Doe, a child 10 years old or younger (Pen. Code, § 288.7, subd. (a)),


                                       4
committing a lewd act upon Jane (id., § 288, subd. (a)), and committing a
lewd act upon her younger sister Mary (ibid.). As to all three counts, the
People alleged that Sigala had suffered a prior serious felony conviction (id.,
§ 667, subd. (a)(1)). As to the lewd acts charged in counts 2 and 3, it was
alleged that Sigala committed the offenses against multiple victims under the
age of 14 (id., § 667.61, subds. (e)(4) & (j)(2)). The court granted Sigala’s
request to bifurcate the trial on the strike prior.
      At trial, the jury heard testimony from Jane, Mary, their sister
Vanessa, and their mother Angelica. Also testifying were law enforcement
witnesses Cappoli, Melendez, and Brayton. Recordings of police interviews of
Jane and Sigala, and of the pretext call between Angelica and Sigala, were
played in court.
      Jane was the prosecution’s main witness. She largely confirmed her
prior statements to Cappoli that once when she was four or five, Sigala lay on
top of her when she was sleeping, pulled down her underwear, took out his
penis, and tried to put it in her vagina but said he couldn’t because her
opening was too small. She remembered Sigala moving back and forth for
some time. He later handed her a napkin and told her to clean up; she wiped
a wet substance close to her vagina, and her vagina hurt afterwards. The
next morning, Sigala apologized and asked Jane to forgive him. Jane also
testified about an incident in which Sigala let her and Mary play with his
penis as he lay down. Pursuant to section 1108, Jane described Sigala
bathing both her and Mary, using his fingers to clean Jane’s vagina; Mary

offered a slightly conflicting account.2



2     Vanessa and Mary likewise gave slightly conflicting accounts as to
whether Sigala touched the butt of Jane or Mary one night while the three
sisters slept in Sigala’s bed.
                                           5
      The jury convicted Sigala as charged and found the multiple victim
allegations attached to counts 2 and 3 true. Following a bench trial on the
strike prior, the court concluded that Sigala was previously convicted in 1988
under Penal Code section 288, subdivision (a). Sigala moved for a new trial,
arguing among other things that the prosecutor improperly argued matters
she successfully prevented the defense from exploring under Evidence Code
section 782. Denying the motion, the court proceeded to sentencing.
Explaining he would sentence Sigala “to the maximum amount of time
allowed by law” Judge Detienne imposed a total indeterminate term of 100
years to life, consisting of 25 years to life on count 1, doubled for the strike
(Pen. Code, §§ 288.7, subd. (a), 667, subd. (e)(1)), and consecutive terms of 25
years to life on counts 2 and 3 (id., § 667.61, subd. (j)(2)). In addition, the
court sentenced Sigala to a determinate term of 15 years, consisting of a 5-
year enhancement attached to each count for the prior serious felony
conviction (id., § 667, subdivision (a)(1)).
                                  DISCUSSION
      Sigala raises three arguments on appeal. As the constitutional
challenge to his sentence on counts 2 and 3 is appropriately conceded by the
People, we focus mainly on the remaining two. First, Sigala argues there was
insufficient evidence of penetration to support his conviction on count 1 for
sexual intercourse with Jane. Second, he contends the trial court abused its
discretion in excluding evidence pertaining to Jane’s sexual history under
section 782. Finding no error on either ground, we reduce his sentences on
counts 2 and 3 based on ex post facto considerations and otherwise affirm.
A.    Sufficiency of the Evidence
      Sigala was convicted in count 1 of sexual intercourse with Jane in
violation of Penal Code section 288.7, subdivision (a), which proscribes an


                                         6
adult age 18 or older engaging in sexual intercourse or sodomy with a child

age 10 or younger.3 “Sexual intercourse means any penetration, no matter
how slight, of the vagina or genitalia by the penis.” (People v. Mendoza
(2015) 240 Cal.App.4th 72, 79; see CALCRIM No. 1127.) Penetration of the
victim’s labia majora, without further penetration into the vagina, is enough.
(People v. Dunn (2012) 205 Cal.App.4th 1086, 1097; People v. Karsai (1982)
131 Cal.App.3d 224, 232; see People v. Quintana (2001) 89 Cal.App.4th 1362,
1371 [the labia majora form the outer boundary of the female genitalia, or
vulva].)
      At trial, the prosecution bears the burden “to prove the required
penetration beyond a reasonable doubt.” (People v. Paz (2017) 10 Cal.App.5th
1023, 1038; see In re Winship (1970) 397 U.S. 358, 364.) This proof may be
made by circumstantial evidence. (People v. Stevenson (1969) 275 Cal.App.2d

645, 650; see People v. Holt (1997) 15 Cal.4th 619, 669 (Holt).)4 It may
likewise rest on inferences drawn from circumstantial evidence, provided


3     There was no dispute that Jane was younger than 10 when the alleged
incident occurred. She testified that she was four or five; Sigala believed she
was either five or six, or between seven and nine.
4      “[W]hen the prosecution’s case rests substantially on circumstantial
evidence, trial courts must give ‘an instruction embodying the principle that
to justify a conviction on circumstantial evidence the facts and circumstances
must not only be entirely consistent with the theory of guilt but must be
inconsistent with any other rational conclusion.’ ” (People v. Livingston
(2012) 53 Cal.4th 1145, 1167, quoting People v. Yrigoyen (1955) 45 Cal.2d 46,
49.) Consistent with this rule, the court instructed the jury under CALCRIM
No. 224 that if it could draw two or more reasonable conclusions from the
circumstantial evidence, with one pointing to innocence and the other
pointing to guilt, it was required to “accept the one that points to innocence.”
The instruction also explained that “when considering circumstantial
evidence, you must accept only reasonable conclusions and reject any that are
unreasonable.”
                                       7
those inferences are “logical and reasonable, not merely speculative.” (People
v. Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 405; see People v.
Babbitt (1988) 45 Cal.3d 660, 681; People v. Wright (2016) 4 Cal.App.5th 537,
546.)
        Sigala argues on appeal that there was insufficient evidence to support
a reasonable jury finding that he penetrated Jane’s labia majora even slightly
during the admitted molestation. “In addressing a challenge to the
sufficiency of the evidence supporting a conviction, the reviewing court must
examine the whole record in the light most favorable to the judgment to
determine whether it discloses substantial evidence—evidence that is
reasonable, credible and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.” (People v. Kraft
(2000) 23 Cal.4th 978, 1053 (Kraft).) “The appellate court presumes in
support of the judgment the existence of every fact the trier could reasonably
deduce from the evidence.” (Ibid.) “The same standard applies when the
conviction rests primarily on circumstantial evidence.” (Ibid.) “A reversal for
insufficient evidence ‘is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient evidence to support” ’ the jury’s
verdict.” (People v. Zamudio (2008) 43 Cal.4th 327, 357.)
        The jury received a general overview of female genital anatomy, with
Cappoli explaining that the labia majora protects the vaginal opening and
lies towards the outside or bottom of the female genitalia. Strong evidence of
labial penetration came from defendant’s own words: Sigala told Detective
Melendez during his police interview, “I touched her with my penis . . . in her
private part.” Asked what he meant by “private part,” he clarified he meant
the vagina, but only the “top” part. He denied penetrating “inside” the
vagina or feeling the vaginal opening or walls with his penis, repeatedly


                                        8
stating that he touched “just on the top,” by which he meant the vaginal
labia. Sigala admitted having an erection and ejaculating after about ten
minutes of simulated intercourse. Melendez, who conducted the interview in
Spanish, explained to the jury that he understood Sigala’s references to
touching the “top” to mean that his penis touched Jane’s vaginal area without
penetrating further inside. Sigala likewise made admissions during his
pretext call supporting a reasonable inference of penetration. When Angelica
confronted him, stating Jane “says that you put your penis in her intimate
part,” he replied that “[i]t wasn’t anything else” and the only thing that

happened was “what you already know.”5
      Jane also offered compelling circumstantial evidence of penetration.
She testified that Sigala took out his penis and tried “to put it in” her vagina
but told her that her vagina was too small for his penis to go in. Sigala
moved “back and forth” until he ejaculated between her thighs, close to Jane’s
vagina. Getting off her, Sigala directed her to “clean [her] pussy.”
Afterwards Jane experienced vaginal pain.
      To convict Sigala on count 1, the jury had to find beyond a reasonable
doubt that slight penetration of Jane’s labia majora occurred. Ample
evidence supports such a finding. Sigala’s admissions that his penis touched
her “in her private part,” his statement to Jane that her vagina was too small
for further penetration, his direction to “clean your pussy” after prolonged


5     The jury was instructed under CALCRIM No. 359 that Sigala could not
be convicted “based on his out-of-court statements alone” and told to rely on
those statements to convict only if it first found that other evidence supported
a reasonable inference that a crime was committed. (See generally, People v.
Sanchez (2016) 246 Cal.App.4th 167, 173 [corpus delicti requirement].) Here,
as the defense conceded, the evidence amply established the lesser included
offense of battery, permitting reliance on Sigala’s out-of-court statements to
convict him of the greater offense.
                                        9
simulated intercourse, and the vaginal pain Jane experienced afterwards all
support a nonspeculative inference that slight penetration occurred. “Where
an inference has support in established facts and is a reasonable deduction or
extension of that evidence, it cannot be condemned as speculative.” (Dimond

v. Caterpillar Tractor Co. (1976) 65 Cal.App.3d 173, 184−185.)6 Moreover,
the parties stipulated that Sigala had previously been convicted of a lewd and
lascivious act on Jennifer E., a child under the age of 14, and jurors were
instructed under CALCRIM No. 1191A that they could consider this to
conclude Sigala was “disposed or inclined to commit sexual offenses,” and
therefore “likely to commit” the charged crimes.
      “Although it is the jury’s duty to acquit a defendant if it finds the
circumstantial evidence susceptible of two reasonable interpretations, one of
which suggests guilt and the other innocence, it is the jury, not the appellate
court that must be convinced of the defendant’s guilt beyond a reasonable
doubt.” (Kraft, supra, 23 Cal.4th at pp. 1053−1054, italics added.) If the
circumstances reasonably justify the jury’s findings, reversal is not
warranted merely because a reviewing court believes the circumstances
might also reasonably be reconciled with a different finding. (Id. at p. 1054.)




6     Sigala suggests that Jane must have speculated from his comment
about her being too small that he tried to penetrate her vagina. He suggests
the comment could also support an inference that he knew a five-year-old’s
anatomy would be too small to make any attempt at penetration. While Jane
did testify at trial that she guessed Sigala was trying to penetrate her vagina
based on his comment to her, the jury also heard her more definitive
statement to Detective Cappoli that he tried to do so. We do not reweigh the
evidence or reevaluate witness credibility on appeal. (People v. Brown (2014)
59 Cal.4th 86, 106.) And contrary to Sigala’s suggestion on reply, the jury’s
finding of penetration rests on far more than evidence of back and forth
movement for ten minutes while Sigala lay on top of Jane.
                                       10
      Holt, a case neither party cites, is instructive. A defendant convicted of
rape did not dispute sexually assaulting the victim but claimed the evidence
failed to establish the requisite penetration of her vagina. (Holt, supra, 15
Cal.4th at p. 668.) An emergency room physician who examined the victim
after the assault observed vaginal redness and testified it was consistent with
either penile penetration or an infection and said there were no other signs of
infection. Laboratory results indicated no traumatic evidence of penetration,
and no blood or semen was found in the victim’s vagina. The defendant
suggested on appeal that the vaginal redness could have been caused by an
infection, for which one of the medications the victim was taking was
sometimes prescribed. (Ibid.) Rejecting his contention that the jury verdict
was therefore based solely on speculation, the court explained that the
vaginal redness could support one of two inferences—sexual penetration or a
different cause. (Id. at p. 669.) All that mattered on appeal was that the
jury’s inference of vaginal penetration based on the redness and defendant’s
own admission of assault was reasonable; the existence of another possible
explanation did not make that inference speculative. (Ibid.)
      Similarly, the jury’s inference of slight penetration was reasonably
drawn from the evidence presented, and the jury could rely on that inference
to find Sigala guilty beyond a reasonable doubt. “That the evidence might
lead to a different verdict does not warrant a conclusion that the evidence
supporting the verdict is insubstantial.” (Holt, supra, 15 Cal.4th at p. 669.)
B.    Evidentiary Error
      Arguing that evidentiary error infected his convictions on all three
counts, Sigala challenges the court’s exclusion of evidence that Jane had sex
with her teenage boyfriend prior to reporting Sigala’s abuse. He claims such
evidence was relevant to Jane’s credibility and contends it was reversible


                                       11
error to exclude the evidence from trial without first holding an evidentiary
hearing under section 782. We reject this claim, finding the excluded
evidence bore such dubious relevance to Jane’s credibility that there was no
error in excluding it without first holding an evidentiary hearing.
      1.    Legal Principles
      Evidence of a complaining witness’s prior sexual conduct is admissible
“only under very strict conditions.” (People v. Fontana (2010) 49 Cal.4th 351,
362 (Fontana).) In rape cases, for example, a defendant may not introduce
evidence of a complaining witness’s prior sexual conduct to prove consent.

(Ibid.; see Pen. Code, § 1103, subd. (c)(1).)7 As an exception to this rule,
evidence of a complaining witness’s prior sexual history may be admissible
when offered to attack his or her credibility and is presented in accordance
with Evidence Code section 782. (People v. Mestas (2013) 217 Cal.App.4th

1509, 1514−1515 (Mestas).)8
      A defendant seeking to introduce evidence of the complaining witness’s
prior sexual conduct must file a written motion detailing the relevance of the
proffered evidence to the victim’s credibility. (Fontana, supra, 49 Cal.4th at
pp. 354, 362; § 782, subd. (a)(1)−(2).) “[T]he trial court need not even hold a


7      Codified at Penal Code section 1103, subdivision (c)(1), the rape shield
law applies to prosecutions under Penal Code sections 261 (rape), 264.1 (rape
in concert), 286 (sodomy), 287 (oral copulation), 289 (forcible sexual
penetration), or former section 288a (renumbered to 287). The statute does
not list Penal Code sections 288.7 or 288, perhaps because a child victim’s
consent is immaterial in molestation cases. (People v. Soto (2011) 51 Cal.4th
229, 238.)
8     Section 782, subdivisions (c)(1) and (c)(3) apply by their terms to lewd
act prosecutions and testimony offered under section 1108. Although both
pertain to Jane’s testimony here, the statute does not expressly refer to
prosecutions under Penal Code section 288.7, as charged in count 1. In any
event, Sigala makes no argument that this omission affects our analysis.
                                       12
hearing unless it first determines that the sworn offer of proof is sufficient.”
(People v. Rioz (1984) 161 Cal.App.3d 905, 916 (Rioz); accord Mestas, supra,
217 Cal.App.4th at p. 1514.) If the offer is sufficient, then the court holds an
evidentiary hearing outside the jury’s presence where the defense may
question the witness regarding the offer of proof. (Fontana, at pp. 354, 362;
§ 782, subd. (a)(3).) “If the court finds the evidence relevant under section
780 and admissible under section 352, the court may make an order stating
what evidence may be introduced by the defendant and what questions are
permitted.” (Fontana, at p. 354.)
      Recognizing the privacy concerns at stake, courts exercise their
discretion under section 782 narrowly, taking great care to ensure the
exception does not become a back door for admitting otherwise inadmissible
evidence. (Fontana, supra, 49 Cal.4th at pp. 362−363.) Thus, for example,
section 782 permitted inquiry into a child victim’s prior molestation to
counteract the inference that if the child accurately describes the acts, he or
she “must have learned of these acts through the defendant.” (People v.
Daggett (1990) 225 Cal.App.3d 751, 757 (Daggett).) Other courts reached the
opposite conclusion where the child victim’s proffered sexual history was
insufficiently similar to the charged crimes. (Mestas, supra, 217 Cal.App.4th
at p. 1517; People v. Woodward (2004) 116 Cal.App.4th 821, 832.)
      “A trial court’s ruling on the admissibility of prior sexual conduct will
be overturned on appeal only if appellant can show an abuse of discretion.”
(People v. Chandler (1997) 56 Cal.App.4th 703, 711.) Abuse is not shown
unless “the trial court exercised its discretion in an arbitrary, capricious, or
patently absurd manner that resulted in a manifest miscarriage of justice.”
(People v. Rodriguez (1999) 20 Cal.4th 1, 9−10.) This same standard applies




                                        13
where the evidence is excluded without holding an evidentiary hearing under
section 782. (See Mestas, supra, 217 Cal.App.4th at p. 1517.)
      2.      Additional Background
      The issue of Jane Doe’s postmolestation sexual history came up at
multiple points before, during, and after trial. Although Sigala challenges
the evidentiary rulings alone, he claims prejudice from what ultimately
transpired, meriting some discussion of subsequent events.
      Before trial, the People filed a motion in limine to exclude evidence
concerning Jane’s and Mary’s sexual history. Defense counsel initially agreed
that such evidence would generally be inadmissible unless specific
information became relevant for impeachment. On receiving a transcript of
Angelica’s pretext call, however, Sigala moved under section 782 to introduce
evidence that Jane had had consensual intercourse with her boyfriend after
the alleged molestation but before reporting to police. Relying on Daggett,
supra, 225 Cal.App.3d 751, he claimed this evidence was necessary to explain
Jane’s graphic knowledge of the alleged molestation and cast doubt on the
resulting inference that she must have learned of those acts through him.
Defense counsel submitted the following offer of proof:
           “I am informed and believe that Jane Doe disclosed to a
           counselor and detectives investigating this case that she
           has had consensual sexual intercourse with her boyfriend
           subsequent to these allegations but prior to reporting the
           alleged acts to police. Jane Doe described pain and that the
           defendant ejaculated. During the course of the
           investigation and pretext call, there was discussion that it
           must be true since Jane Doe was a child and there would be
           no other way for her to be aware that there would be
           ejaculation. However, Jane Doe disclosed to investigators
           that she has been sexually active and uses protection
           because ‘obviously, yeah. I’m not that dumb.’ Which shows
           that . . . she is aware of the mechanics of a penis,
           ejaculation, and what semen is. It would also show that

                                       14
            since she has had consensual intercourse prior to disclosure
            she would be aware . . . that penetration of the vagina can
            cause pain or discomfort afterwards.”

Responding to timeliness concerns, Sigala argued the need for this inquiry
became apparent only upon receiving a translated transcript of the pretext
call: Angelica told Sigala that Jane mentioned ejaculation and asked, “ ‘How
would a child know these things if you didn’t do it?’ ” The prosecutor
responded that a mother’s offhand comment did not change the court’s prior
analysis.
      Following a brief recess, the court denied the motion without holding
an evidentiary hearing under section 782. It explained that the matter had
been addressed and decided at the earlier hearing. To the extent recent
discovery changed matters, the court determined the evidence solicited by the
defense was not relevant to Jane’s credibility:
            “[L]ooking at the arguments, and thinking about the
            arguments, under [section] 782, past sexual history of an
            alleged victim has to go to credibility. That’s the whole
            point of the court allowing that to happen. And the
            argument here is -- I understand it essentially is that her
            subsequent consensual sexual history as . . . an older
            person is the reason she knows what happened when she
            was a child. That’s why she knows she was molested. That
            to me seems so broad that any victim who had a past
            consensual sexual history, that argument can be made in
            every case and it would swallow up [section 1103,
            subdivision (c)] of the Evidence Code. So I don’t think the
            offer of proof supports that we should get into it to go to
            Jane Doe’s credibility.”




                                        15
In denying the motion without a hearing, the court further explained that
any probative value of the solicited evidence would be far outweighed by its

prejudicial effect under section 352.9
      Trial began, and Jane testified about the charged incidents. On cross-
examination, defense counsel asked whether Sigala was circumcised. Jane
said she did not understand, prompting counsel to ask if she had seen a penis
before. The court sustained the prosecutor’s relevancy objection but
permitted the defense to elicit testimony from Jane that she had taken sexual
education classes after the alleged molestation occurred. Jane stated she did
not learn about a circumcised versus uncircumcised penis in her sex ed class;
nor could she describe what a penis looked like.
      Following Jane’s testimony, Sigala renewed his request for a section
782 hearing. Because jurors might be inclined to view her testimony through
the lens of a sexually inexperienced 14 year old, he sought to establish that
Jane in fact knew of sex through experiences with her boyfriend. Counsel
found it “ridiculous” that Jane could not describe a penis or state whether
Sigala was circumcised given her consensual sexual activity and asserted this
evidence was relevant to assess her credibility. Disagreeing, the prosecutor
stated nothing in Jane’s testimony changed the court’s prior analysis. Jane’s
activity with her boyfriend had no bearing on her testimony that she did not
know what circumcision meant or what a penis looked like.
      Agreeing with the prosecution, the court denied the request. It was
apparent from Jane’s sex ed class that there were other places she could have


9     Section 352 permits the court in its discretion to “exclude evidence if its
probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or of
misleading the jury.”
                                         16
learned about a penis besides conduct with her boyfriend. Nor did the court
agree to Sigala’s request to then redact Angelica’s statement during the
pretext call about how six-year-old Jane would have known about ejaculation
had it not occurred.
      During closing arguments, the prosecutor quoted Jane’s statement to
Detective Cappoli that Sigala took out his “ ‘thing.’ ” She explained that Jane
was “a kid” who “doesn’t always use anatomically correct language,” and
suggested “[a] four or five year old would not understand the mechanics of
sexual intercourse” to describe penetration more precisely. She likewise
stated that then-13-year-old Jane did not “use a big adult word like
‘erection’ ” to support the lewd acts charged in counts 2 and 3, but instead
described Sigala’s penis as “ ‘standing up’ ”—“Something a kid might say
because she is a kid.”
      Responding to these characterizations, defense counsel argued there
was no evidence Jane was “an innocent child who doesn’t know anything.”
Stating Jane was “the type of 13-year-old that uses the word ‘pussy’ and
‘cum,’ ” counsel remarked that “nobody got to ask her about her sexual
experience, what she knows.” The prosecutor objected, and the court
reminded the jury that nothing the attorneys said was evidence. Resuming,
counsel stated the jury should find that Jane “clearly knows what’s going on,”
and having taken a sex ed course, should be viewed differently than a five-
year-old testifying about recent events. She suggested that testimony about
Angelica’s preoccupation with checking for Jane’s virginity may have
suggested a boyfriend. The prosecutor again objected; the court sustained
and told counsel to move on. Counsel then pointed out that given the
molestation of her older sister and rape of her mother, Jane was not “an
innocent person who knows nothing about these type of things” but rather


                                      17
someone who inhabited that universe and may have supplanted memories of
“the things that happened way back a long time ago” based on her family’s
experiences.
      The prosecutor argued in rebuttal that this case was not about whether
it was acceptable for a 14-year-old girl to be using words such as “ ‘pussy’ ” or
“ ‘cum,’ ” but rather about whether Sigala molested Jane and Mary. She
urged that this was “not a complex case” notwithstanding slight
inconsistencies in Jane’s reports.
      Once the jury was excused for deliberations, Sigala moved for a
mistrial, claiming the court not only prevented a defense by denying a section
782 hearing but also erroneously sustained the prosecutor’s objection to his
permissible closing argument. The court denied the motion. Following the
verdicts, Sigala filed a new trial motion, again challenging the court’s
evidentiary ruling and the prosecutor’s closing remarks. Discussing the
various motions and prior rulings, the court commented that defense counsel
was ultimately able to make the argument “that Jane Doe did not necessarily
get this language or the terms from her interactions with Sigala but through
other sources.” It denied the new trial motion on this and other grounds.
      3.    No Evidentiary Error Occurred
      Sigala sought to offer evidence that Jane—age 5 at the time of the
molestation, age 13 at initial disclosure and age 14 at trial—had consensual
sex with her boyfriend prior to reporting Sigala’s abuse. In his view, this
evidence tended to rebut the inference that Jane must have learned about
erection, ejaculation, and vaginal postintercourse pain through Sigala. He
challenges the court’s exclusion of this evidence without first holding an
evidentiary hearing under section 782. But a trial court need not hold an
evidentiary hearing “unless it first determines that the defendant’s sworn


                                       18
offer of proof is sufficient.” (Rioz, supra, 161 Cal.App.3d at p. 916; accord
Mestas, supra, 217 Cal.App.4th at p. 1514; see § 782, subd. (a)(3).) Evidence
is relevant to a witness’s credibility if it has “any tendency in reason to prove
or disprove the truthfulness of his [or her] testimony at the hearing,” such as,
for example, evidence concerning the witness’s “capacity to perceive, to
recollect, or to communicate any matter about which he [or she] testifies.”
(§ 780, subd. (c).) As we explain, the trial court did not abuse its discretion in
determining that Jane’s sexual activity with her teenage boyfriend had no
tendency in reason to affect her capacity to perceive, recollect, or
communicate details of Sigala’s abuse.
      Consistent with Sigala’s appellate briefs, nothing in defense counsel’s
offer of proof suggested that what Jane learned through sex with her
boyfriend called the credibility of her testimony on counts 1 through 3 into
question. At best, counsel’s affidavit suggested that having had sex with her
boyfriend, 14-year-old Jane inferentially knew how sex felt and knew enough
about it to understand that unprotected sex could result in pregnancy. “The
purpose of an Evidence Code section 782 hearing is to establish the truth and
probative value of the offer of proof, not to allow a fishing expedition based on
sketchy and unconfirmed allegations.” (Mestas, supra, 217 Cal.App.4th at
p. 1518.) Sigala’s vague, speculative offer that Jane’s consensual activity
with her teenage boyfriend might have affected her ability to recollect
Sigala’s years-old molestation invited a fishing expedition.
      Sigala’s admissions undermine any claim that the court erred in
excluding the evidence without holding a hearing. During the pretext call, he
admitted to Angelica that Jane touched his penis with her hand—i.e., the




                                       19
same conduct underlying count 2.10 He likewise admitted to Detective
Melendez that he touched Jane with his penis “in her private part.” While
denying full penetration (as did Jane), he did not dispute the basic essence of
Jane’s account—on one occasion when she was young, he touched her vagina
with his erect penis and simulated intercourse until he ejaculated. Having
admitted to an erection, ejaculation, simulating intercourse, and Jane
touching his penis, the court reasonably determined that evidence of Jane’s
consensual sexual activity with her teenage boyfriend lacked any probative

value.11 We agree with the People that Jane’s sexual activity with her
boyfriend raised no reasonable questions regarding the accuracy of her
account where Sigala’s own admissions confirmed “she obtained sexual
knowledge from him at a very young age.”
      Sigala’s admissions readily distinguish this case from Daggett, in which
the defendant “denied that he had ever molested [the complaining witness].”
(Daggett, supra, 225 Cal.App.3d at p. 755.) That Sigala contested “the exact
nature of the touching (whether penetration occurred)” in count 1 and
whether Mary touched his penis as charged in count 3 does not change this


10   Sigala overlooks this admission in focusing on his denial to Detective
Melendez that Jane or Mary touched his penis.
11    Jane could not say whether Sigala was circumcised and could not
describe how a penis looked. Sigala argues Jane’s inability to describe his
penis could suggest she never actually touched it. He posits that had Jane
seen a penis only once at age five, a vague description might be
understandable, but a vague description despite “recent experience with male
genitalia” undercut the credibility of her allegations on counts 2 and 3. We
question how evidence of Jane seeing her boyfriend’s penis could suggest,
contrary to her account and Sigala’s, that she had not touched his. And it is
a stretch to suggest as Sigala does that impeachment on a collateral issue—
that Jane could in fact describe a penis because she had seen her
boyfriend’s—was “quite relevant to her credibility.”
                                      20
analysis absent any offer of proof as to what Jane would have learned from
sex with her boyfriend that might cast doubt on her credibility as to those
particular topics. (See Mestas, supra, 217 Cal.App.4th at p. 1517 [trial court
reasonably excluded evidence without a section 782 hearing where there was
no suggestion “she learned something from that incident that would inform
the jury that some of [her] testimony in this case may be false”].)
      The trial court also keenly noted that accepting Sigala’s offer of proof
would construe section 782 broadly, opening any complaining witness with a
sexual history to an evidentiary hearing. Sigala suggests the court’s
reasoning may be correct as to a 24-year-old complaining witness, but not as
to a child who jurors would presume “not to be familiar with sex.” But Sigala
does not offer, nor have we found, any basis to apply broader admissibility
criteria under section 782 where children, as opposed to adults, complain of
sexual abuse. Although Sigala suggests Jane’s sexual history might be
relevant to establish not only whether she lied but also whether she sincerely
but erroneously filled gaps in her memory, the same can be said of anyone
with subsequent sexual history seeking to testify about childhood abuse.
Recognizing that section 782 should be construed narrowly (Fontana, supra,
49 Cal.4th at pp. 363−364), the court acted well within its discretion in
excluding the proffered evidence without holding an evidentiary hearing

under section 782.12


12     Sigala was able to explore whether Jane learned about sexual concepts
elsewhere, such as in a sex ed course or through her relatives. Jane’s
statement to Cappoli that Sigala’s failure to use protection could not have
impregnated her given her age suggested that then-13-year-old Jane had a
basic understanding of how sex worked. Defense counsel repeatedly argued
in closing that Jane was not some naïve girl who must have learned of such
concepts through Sigala. These events would seem to negate prejudice, an
issue we do not reach given our conclusion that no error occurred. Moreover,
                                       21
C.    Sentencing Error
      Sigala received a one-strike sentence of 25 years to life on the lewd act
convictions in counts 2 and 3 pursuant to Penal Code section 667.61,
subdivision (j)(2) based on the jury’s finding that the offenses occurred
against multiple victims. Prior to September 9, 2010, Penal Code section
667.61 only imposed a sentence of 15 years to life for such conduct. (People v.

Betts (2020) 55 Cal.App.5th 294, 299 (Betts).13) Sigala claims his sentences
on counts 2 and 3 violated ex post facto principles because the jury was not
asked to find that the event (a single incident in which Sigala told Jane and
Mary to play with his erect penis) occurred before September 9, 2010. We
agree.
      The second amended information alleged that count 2 took place
between August 2008 and August 2019 and count 3 took place between



we note that excluding evidence having dubious relevance to Jane’s
credibility does not implicate Sigala’s confrontation clause rights. (See People
v. Bautista (2008) 163 Cal.App.4th 762, 783.)
13    Previously Penal Code section 667.61, subdivision (b) imposed a 15
years-to-life term for a defendant convicted of an offense specified in
subdivision (c) under one of the circumstances specified in subdivision (e)—
for example, by committing the offense against more than one victim.
Effective September 9, 2010, the Legislature amended the statute (see Stats.
2010, ch. 219, § 16) to increase penalties imposed on defendants convicted of
sexual offenses against minors. (Betts, supra, 55 Cal.App.5th at p. 299.)
Subdivision (j)(2) of section 667.61 now imposes a 25 years-to-life term for a
defendant convicted of an offense specified in subdivision (c) against more
than one victim as specified in subdivision (e)(4), if the victim is under the
age of 14.
      Sigala requests judicial notice of legislative materials reflecting the
change in sentencing law on September 9, 2010. Because “judicial notice of
published materials is unnecessary” and citation to the material will suffice
(Quelimane Co.v. Stewart Title Guaranty Co. (1998) 19 Cal.4th 26, 45, fn. 9),
the request is denied.
                                       22
February 2008 and December 2018. Jane could not remember exactly, but
suggested to Cappoli that Mary was probably one or two at the time it
happened, placing the incident as early as February 2009. In her closing
arguments, the prosecutor told the jury it only needed to find that Jane and
Mary were under 14, and not the exact date the touching occurred. Based on
this record, the People concede that Sigala’s sentences in counts 2 and 3 must
be reduced to 15 years to life.
      “The California and federal Constitutions prohibit the enactment of ex
post facto laws.” (People v. Cawkwell (2019) 34 Cal.App.5th 1048, 1054; see
Cal. Const., art. I, § 9; U.S. Const., art. I, § 9, cl. 3, and § 10, cl. 1.) “Both
constitutions protect against the later adoption of a statute that inflicts
greater punishment than the law in effect at the time of the commission of
the crime.” (People v. Riskin (2006) 143 Cal.App.4th 234, 244, citing Collins
v. Youngblood (1990) 497 U.S. 37, 42−43 & People v. Grant (1999) 20 Cal.4th
150, 158.) A claim that a sentence is unauthorized may be raised for the first
time on appeal. (People v. Dotson (1997) 16 Cal.4th 547, 554, fn. 6.) Where,
as here, the jury is not asked to determine when the offense occurred, an
appellate court must decide whether “the evidence leaves no reasonable
doubt” that it occurred after the statute took effect. (People v. Hiscox (2006)
136 Cal.App.4th 253, 261.)
      As the People appropriately concede, the record is ambiguous as to
whether the lewd acts in counts 2 and 3 occurred after September 9, 2010,
when the amendment took effect. We accordingly reduce those sentences to




                                          23
15 years to life as provided under Penal Code section 667.61, former

subdivision (b).14
                                 DISPOSITION
      The sentences on counts 2 and 3 are reduced from 25 years to life to 15
years to life. The clerk of the superior court is directed to prepare an
amended abstract of judgment reflecting this change and forward a copy to
the Department of Corrections and Rehabilitation. In all other respects, the
judgment is affirmed.



                                                                       DATO, J.

WE CONCUR:



         AARON, Acting P. J.



                        DO, J.




14    Former subdivision (b) of Penal Code section 667.61 mandated a 15
years-to-life sentence, and subdivision (g) of that statute has at all relevant
times precluded striking a multiple victim circumstance. The trial court
stated its intention to impose “the maximum amount of time allowed by law,”
and the former One-strike law mandated 15 years-to-life terms.
                                       24